Final decree, entered October 11, 1967, unanimously affirmed, with $50 costs and disbursements to the respondents. The court in valuing the parcels had the right to take into consideration the fact that the “ highest and best use of the property in Section 1 on vesting date was high-rise office buildings.” However, the Trial Justice was speaking of the use of the property in the section as a whole if assembled in plots of suitable size for the particular purpose. Therefore, the court was bound to separately value the parcels in the condition they were in at the time of vesting. In view of the limited size of the several plots in separate ownership and the improvements thereon, the court was required to and did consider other criteria in fixing values, including reasonable rental value of the plots as improved. The record was adequately developed as to all relevant factors, including testimony by experts of both parties as to land and improvement values. In affirming, we conclude that the record and the findings of the trial court, considered as a whole, support the total awards. Concur — Eager, J. P., Markewich, Rabin, McNally and Bastow, JJ.